UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7465



WILLIAM ERIC FORD, SR.,


                Petitioner - Appellant,

          v.


STATE OF SOUTH CAROLINA; HENRY MCMASTER, Attorney General;
WARDEN, BROAD RIVER CORRECTIONAL INSTITUTION,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:06-cv-02401)


Submitted:   February 28, 2008              Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Eric Ford, Sr., Appellant Pro Se.      Donald John Zelenka
SOUTH CAROLINA ATTORNEY GENERAL’S OFFICE, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Eric Ford, Sr., seeks to appeal the district

court’s order dismissing his petition for habeas corpus relief, 28

U.S.C.   §   2254   (2000).   We   dismiss   the   appeal   for    lack   of

jurisdiction because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory

and jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

             The district court’s order was entered on the docket on

August 23, 2007.      The notice of appeal was dated September 25,

2007, and filed on October 1, 2007.*       Because Ford failed to file

a timely notice of appeal or to obtain an extension or reopening of

the appeal period, we dismiss the appeal.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.
                                                                  DISMISSED


     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                   - 2 -